COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00057-CV


Lakota Energy Limited Partnership           §   From the 271st District Court

                                            §   of Wise County (CV11-04-320)
v.
                                            §   November 17, 2016

Merit Management Partners I, L.P.;          §   Opinion by Justice Gabriel
Merit Energy Partners III, L.P.; and
Merit Energy Company, LLC

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel